Citation Nr: 1336765	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right knee osteoarthritis, and if so, whether service connection is warranted.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO determined that new and material evidence had not been received to reopen the claim for service connection for a right knee disability.  In September 2012, the RO reopened the claim and denied the claim on the merits. 

Before reaching the merits of the claim for service connection for a right knee disorder, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  This issue has been recharacterized as an application to reopen as listed on the title page.

In September 2013, the Veteran cancelled her request for a videoconference hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  Appellate review may proceed.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  In an April 2003 decision, the RO denied service connection for a right knee disability on the basis that there was no evidence of a medical nexus between the current right knee disability and active service.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  The evidence received since the April 2003 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for a right knee disorder.   

3.  The Veteran was treated for right knee pain in active service and osteochondritis dissecans and possible tendonitis were diagnosed.    

4.  The Veteran did not continuously manifest symptoms of a right knee disability in the years after service.  

5.  Right knee arthritis was not manifested to a degree of ten percent within one year of service separation.  

6.  Right knee arthritis first manifested many years after service and is not caused by any in-service event and is not related to active service.  


CONCLUSIONS OF LAW

1.  The April 2003 decision to deny service connection for a right knee disability is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013).

2.  The evidence received subsequent to the April 2003 decision is new and material to reopen service connection for a right knee disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  The criteria for service connection for a right knee disability to include arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is reopening the claim for service connection for a right knee disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  The Board notes that the RO adjudicated the claim for service connection for a right knee disability on the merits and as discussed below, the Veteran received proper VCAA notice for the service connection claim.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007, prior to the initial adjudication of the claim.  The January 2007 letter provided notice with regard to the evidence and information needed to substantiate a claim for service connection, and informed the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that she could obtain private records herself and submit them to VA.

The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February January 2007 letter explained the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.  In July 2008, the Veteran indicated that she had no additional information or evidence to submit in support of the claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and all available VA treatment records dated from 2006 to September 2012.  The Veteran did not identify any treatment for the claimed right knee disability outside of the VA healthcare system.  

VA afforded the Veteran an examination in May 2012.  The VA examination is adequate because the examination was performed by a medical professional based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA physician provided a medical opinion as to whether the Veteran's right knee disability was related to active service including the medical treatment in service.  The VA physician cited the evidence that supported the opinion.  Neither the Veteran, nor her representative, has challenged the adequacy of the 2012 examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  


2.  Legal Authority

Reopening Legal Authority

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For certain chronic diseases, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

3.  Analysis:

New and Material Evidence Analysis

In this case, the RO issued a decision in June 1993 which denied service connection for a bilateral knee disability on the basis that there was no evidence of a diagnosis of a bilateral knee disability after medical treatment for right knee pain in service or upon VA examination in 1993.  The Veteran was notified of the decision, but she did not perfect a timely appeal; therefore, the June 1993 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A November 2001 decision denied service connection for a bilateral knee disability on the merits on the basis that there was no evidence of a medical nexus between the current bilateral knee disability and active service.  The Veteran was notified of the decision, but she did not perfect a timely appeal; therefore, the November 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

An April 2003 decision denied service connection for a right knee disability on the merits on the basis that there was no evidence of a medical nexus between the current right knee disability and active service.  The Veteran was notified of the decision, but she did not perfect a timely appeal; therefore, the April 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the April 2003 decision included the Veteran's service treatment records; VA treatment records dated from 1993 to February 2003; VA examination reports dated in January 1993 and March 2003, and private medical records from Dr. V.K. 

The Veteran's service treatment records show that the Veteran was treated for right knee pain on July 12 and July 15, 1992.  A January 1993 examination report shows a diagnosis of history of bilateral knee discomfort probably secondary to mild degree of patellofemoral malalignment without evidence of chondromalacia patella.   

In December 2006, the Veteran applied to reopen service connection for a right knee disability.  In June 2007, the RO determined that new and material evidence had not been received to reopen the claim.  In September 2012, the RO reopened the claim and denied service connection for a right knee disability on the merits.  

As noted in the Introduction, before reaching the merits of the claim for service connection for a right knee disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson, 265 F.3d at 1369.  

The evidence received since the last final RO decision dated in April 2003 includes VA treatment records dated from October 2002 to September 2012, private medical records from the S.T. Arthritis Care Center, and a May 2012 VA examination report. 

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  VA treatment records show that the Veteran was treated for recurrent right knee pain.  The May 2012 VA examination report sets forth a medical opinion as to whether the current right knee disability is related to active service.  The examiner opined that it was less likely than not that the current right knee disability was related to the right knee symptoms in service.  The VA treatment records and the May 2012 VA examination report is new evidence since this evidence is neither cumulative nor redundant of the evidence of record at the time of the April 2003 decision.  The newly submitted medical evidence is material because this evidence addresses whether the Veteran had chronic right knee symptoms after service and the etiology and date of onset of the right knee disability.  

The VA treatment records show that the Veteran has had chronic right knee symptoms after active service and this evidence raises a reasonable possibility of substantiating the claim under Walker and 38 C.F.R. § 3.303(b).  The May 2012 VA medical opinion addresses whether there is a medical relationship between the current right knee disability and the Veteran's period of active service. This evidence may be pertinent to the claim for service connection.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material.

The Board finds the newly submitted evidence to be both new and material and the Veteran's claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2013).  

Service Connection Analysis

The Veteran contends that her current right knee disability is medically related to active service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current right knee disability currently diagnosed as total right knee replacement status post osteoarthritis did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that while the Veteran was treated for right knee pain in service and she had symptoms of right knee pain in service and soon after service, the Veteran did not have continuous symptoms or medical treatment in the years after service, and the current right knee disability is not medically related to active service.  

The medical evidence establishes that the Veteran has a current right knee disability.  VA treatment records and diagnostic reports show a diagnosis of osteoarthritis of the right knee.  The record shows that the Veteran underwent a total knee replacement in 2011.  The May 2012 VA examination report indicates that the current diagnosis was total right knee replacement status post osteoarthritis.  

There is competent and credible evidence that the Veteran experienced symptoms of right knee pain in service.  Service treatment records show that in March 1992, she reported having right knee discomfort and the assessment was possible tendonitis.  July 1992 service treatment records indicate that the Veteran reported having a 2 year history of right knee pain, intermittent.  The impression was calcified cruciate ligament with chronic knee pain.  X-ray examination revealed osteochondritis dissecens.  The Veteran was provided with a knee brace and was prescribed naproxsyn.  The Veteran separated from active service in February 1993.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran had recurrent or chronic symptoms of right knee pain in service at least from March 1992 to July 1992.  

The Veteran filed a claim for disability compensation in March 1993 and noted that one of her claimed disabilities was a left knee disability.  The RO interpreted this claim as a claim for service connection for a bilateral knee disability.  The Veteran was afforded a VA examination in April 1993.  The April 1993 VA orthopedic examination report notes that the Veteran reported having pain in the knees for the past five years.  The diagnosis was history of bilateral knee discomfort and stiffness probably secondary to a mild degree of patellofemoral mal-alignment without any clinical evidence of chondromalacia patella.  X-ray examination revealed no gross abnormalities.  

In November 2001 and then in December 2006, the Veteran filed claims to reopen service connection for a right knee disability. 

Review of the record shows that there is no evidence of treatment for the claimed right knee disability from 1993 until August 2000, when the Veteran sought treatment at VA for trauma to the right knee.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

An August 2000 VA treatment record notes that the Veteran reported having chronic knee pain.  An October 2000 MRI report indicates that the Veteran had trauma to the right knee and she had a history of degenerative joint disease and pain was present.  The impression was moderate osteoarthritis of the medical compartment of the knee and moderate joint effusion and findings suggestive of medial collateral ligament sprain versus secondary to osteoarthritis.  From this time period, the Veteran was treated for the right knee osteoarthritis on a regular basis at VA.  

The Veteran was afforded a VA orthopedic examination in May 2012.  The VA examiner reviewed the claims file and the Veteran's medical history pertinent to the right knee, considered the Veteran's lay statements concerning the right knee, and examined the Veteran.  The VA examiner noted that the Veteran has a history of right knee pain on July 12 and July 15, 1992 while on active duty and osteochondritis dessecans was diagnosed by X-ray on July 15, 1992.  The examiner noted that the Veteran than suffered a buckling injury noted on a progress note dated October 18, 2000.  Since then she has been through multiple joint injections without relief and was told she had severe arthritis.  In February 2011, she underwent a right total knee replacement by a private physician.  The VA examiner noted that currently, the Veteran has good movement and no pain after her knee replacement.  The VA examiner further noted that the Veteran was treated for right knee pain during service but the VA examination immediately following service did not show a diagnosis of a chronic right disability.  The Veteran was now claiming that her current right knee condition is due to service.  

The VA examiner opined that the claimed right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner provides a rationale for this conclusion.  The VA examiner noted that the Veteran served in active duty from February 1983 to March 1993 and she was seen for right knee pain on July 12, 1992 and July 15, 1992; the diagnosis was osteochondritis dissecans by X-ray on July 15, 1992.  The VA examiner further noted that VA examination showed no disability in right knee with normal x-rays on April 1993 and on separation examination on March 12, 1993, there were no complaints of knee pain.  The Board notes that the March 12 service examination was actually dated in 1994 not 1993.  The March 1994 examination for the Reserves indicates that the Veteran denied having a trick or locked knee, arthritis, or a joint abnormality.  Examination of the lower extremities was normal.  The findings of the March 1994 examination support the VA examiner's medical opinion.   

The VA examiner indicated that the Veteran had history of knee pain and x-ray findings consistent with osteochondritis dessecans while on active duty.  The VA examiner indicated that according to records, her knee pain resolved with no residuals on physical examination or X-ray at the time of her discharge from the service and the records are silent for any knee problems from Veteran's discharge from the service and her documented injury to her right knee on October 18, 2000.  The VA examiner concluded that the current right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no nexus of care from 1993 to 2000, the Veteran had normal examination at the time of her separation from the military, and she has history of documented injury in October 2000.  

The Board finds the weight of the competent and credible evidence shows that the osteoarthritis of the right knee did not manifest in service or within one year of service separation and is not related to active service.  The Board finds that there is competent and credible evidence of evidence of right knee pain in service and chronic symptoms of right knee pain in service, particularly from March 1992 to July 1992.  Thus, there is sufficient evidence of chronic right knee symptoms in service.  There is evidence of right knee pain symptoms soon after service separation. The April 1993 VA examination report indicates that the Veteran reported having pain in the right knee.  However, there is no competent evidence of continuous knee pain symptoms from April 1993 to August 2000, a period of almost 7 years.  A March 1994 examination for the Reserves indicates that the Veteran denied having a trick or locked knee, arthritis, or a joint abnormality.  Examination of the lower extremities was normal.  The Veteran does not provide any lay evidence of right knee symptoms during this time period; she only made general assertions that her current right knee disability is related to active service and that she has had knee "problems."  There is no evidence of treatment for knee symptoms during this time period.  The VA examiner who performed the May 2012 VA examination opined that the right knee disability that was treated in service resolved.  

The Board finds the weight of the competent and credible evidence shows that the osteoarthritis of the right knee did not manifest in service or within one year of service separation.  As noted, the in-service right knee x-ray and the April 1993 VA x-ray did not detect arthritis.  The April 1993 x-ray revealed no gross abnormalities.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.  She did not have a chronic disease manifested by arthritis in service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.   

Finally, the Board finds that the weight of the evidence demonstrates that osteoarthritis of the right knee is not caused by any in-service event or injury and is not medically related to service.  As noted above, the Veteran was afforded a VA examination in May 2012.  The VA examiner reviewed the claims folder including the service treatment records, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion as whether the claimed right knee disability is not related to active service to include the right knee pain and medical treatment in service.  The VA examiner opined that it was less likely than not that the osteoarthritis of the right knee was incurred in or related to active service.  The VA physician stated that the rationale for the medical opinion was that there was no nexus of care from 1993 to 2000, the Veteran had normal examination at the time of her separation from the military, and she has history of documented injury in October 2000.

The Board finds the 2012 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA physician specifically addressed the service treatment records showing treatment of the right knee in service and discussed the examination findings and considered such findings when rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  

For these reasons, the Board has assigned great probative weight to the opinion of the VA physician and finds that it outweighs the unsupported lay theory of the Veteran and establishes that the Veteran's osteoarthritis of the right knee is not related to active service. 

The Veteran herself has made general assertions that the osteoarthritis of the right knee is related to her active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  A diagnosis of arthritis requires clinical or diagnostic testing such as x-ray examination.  X-ray examination soon after service was negative.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in May 2012. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for osteoarthritis of the right knee including as a presumptive disease and on a direct basis, and the claim must be denied.


ORDER


Service connection for osteoarthritis of the right knee is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


